Title: To George Washington from Beverley Randolph, 18 December 1789
From: Randolph, Beverley
To: Washington, George

 
          
            Sir,
            Richmond December 18th 1789.
          
          I do myself the honour to inclose you an act of the General Assembly authorizing the Governor of this Commonwealth to convey certain land to the United States in Congress assembled for the purpose of building a light House.
          The State had some years ago placed upon the shore at Cape Henry nearly a sufficient quantity of materials to compleat such a light House as was at that time thought convenient, which have been in the course of time covered by sand. Measures are taking to extricate them from this situation and to place them in a more safe one.
          If the United States shall accept the cession now offered and will purchase the abovementioned materials the Executive will be ready to dispose of them as soon as their value can be ascertained. I have &c.
          
            Beverley Randolph
          
        